Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 10, 2014

                                          No. 04-14-00030-CV

                              IN RE Hugo Xavier DE LOS SANTOS

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 10, 2014, relator Hugo Xavier De Los Santos filed a petition for writ of
mandamus and motion for temporary relief and emergency stay pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for temporary relief and emergency stay are DENIED. See TEX. R. APP.
P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on January 10th, 2014.


                                                                  _____________________________
                                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                                  _____________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court




1
 This proceeding arises out of Cause No. 2012CI20086, styled Commission for Lawyer Discipline v. Hugo Xavier
De Los Santos, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Tonya Parker
presiding.